Appeal by the defendant from a judgment of the Supreme Court, Queens County (Dunkin, J.), rendered November 21, 1984, convicting him of robbery in the first degree, robbery in the second degree and criminal possession of stolen property in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The proof of the defendant’s guilt was overwhelming, and there is no possibility that the jury would have returned a different verdict in the absence of certain improper remarks by the prosecutor (see, People v Crimmins, 36 NY2d 230; *619People v Roopchand, 107 AD2d 35, affd 65 NY2d 837). However, while we affirm the defendant’s conviction, we repeat our previous admonishment to prosecutors and advise the trial bench that remarks of an inflammatory nature or content have no place in the conduct of the People’s representatives in court (see, People v Roopchand, supra, at 37).
The defendant’s remaining contention regarding his sentence is without merit. Mangano, J. P., Brown, Lawrence and Sullivan, JJ., concur.